Citation Nr: 0817376	
Decision Date: 05/27/08    Archive Date: 06/09/08

DOCKET NO.  98-04 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a thyroid 
condition.

2.  Entitlement to service connection for a skin condition.

3.  Entitlement to service connection for a bilateral eye 
condition.

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for allergic rhinitis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services




ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1980 to September 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas 
that denied service connection for a thyroid condition, a 
skin condition, a bilateral eye condition, headaches, and 
allergic rhinitis.

The claims for entitlement to service connection for allergic 
rhinitis and a bilateral eye condition have been remanded to 
the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  By a September 2007 rating decision, the RO granted 
service connection for a thyroid condition with a rating of 
10 percent effective September 23, 1996.

2.  The issue of entitlement to service connection for a 
thyroid condition was rendered moot by the RO's grant of 
service connection for a thyroid condition.

3.  The competent medical evidence does not demonstrate that 
the veteran's skin condition was incurred in or aggravated by 
her active service.

4.  The competent medical evidence does not demonstrate that 
the veteran's headaches were incurred in or aggravated by her 
active service.


CONCLUSIONS OF LAW

1.  As the benefit sought on appeal, service connection for a 
thyroid condition, has been granted by the RO, there remains 
no justiciable case or controversy as to the issue of 
entitlement to service connection for a neck condition before 
the Board at this time.  38 U.S.C.A. §§ 7104, 7105(d)(5) 
(West Supp. 2007); 38 C.F.R. §§ 19.7, 20.101, 20.1405(g) 
(2007).

2.  Service connection for a skin condition is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 (2007).

3.  Service connection for headaches is not warranted.  38 
U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Further, the notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (2007).

In September 2005, after the initial adjudication of the 
claims, the veteran was notified of the evidence not of 
record that was necessary to substantiate the claims.  She 
was told that she needed to provide the names of persons, 
agency, or company who had additional records to help decide 
her claims.  She was informed that VA would attempt to obtain 
review her claims and determine what additional information 
was needed to process her claims, schedule a VA examination 
if appropriate, obtain VA medical records, obtain service 
records, and obtain private treatment reports as indicated.

It was also requested that she provide evidence in her 
possession that pertained to the claims.  In January 2008, 
the veteran claimed that she had additional evidence to 
submit in support of her claim.  However, no additional 
evidence has been submitted.

The veteran was given notice of what type of information and 
evidence she needed to substantiate a claim for an increased 
rating in March 2006, June 2006, and August 2006 should her 
service connection claims be granted.  It is therefore 
inherent in the claims that the veteran had actual knowledge 
of the rating element of an increased rating claim.

Therefore, the Board finds that adequate notice was provided 
to the appellant prior to the transfer and certification of 
the veteran's case to the Board and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  VA's duty to 
assist includes (1) obtaining records not in the custody of a 
federal department or agency; (2) obtaining records in the 
custody of a federal department or agency; (3) obtaining 
service medical records or other records relevant to active 
duty and VA or VA- authorized medical records; and, (4) 
providing medical examinations or obtaining medical opinions 
if necessary to decide the claim.  38 C.F.R. § 3.159(c).

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim. McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested.  VA has 
obtained a portion of the veteran's service medical records 
and requested additional service medical records from the 
Records Management Center (RMC).  However, in October 2005 
the RMC responded that after conducting several searches at 
their facility they were unable to locate any additional 
service medical records.  The Board is aware that in such a 
situation it has a heightened duty to assist a claimant in 
developing his or her claim.  This duty includes the search 
for alternate medical records, as well as a heightened 
obligation on the Board's part to explain its findings and 
conclusions, and carefully consider resolving the benefit of 
the doubt in favor of the claimant.  Pruitt v. Derwinski, 2 
Vet. App. 83 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).  The Board's analysis herein has been undertaken with 
that heightened duty in mind.

Finally, VA medical examinations pertinent to the claims were 
obtained in January 2007.  Therefore, the available records 
and medical evidence have been obtained in order to make 
adequate determinations as to these claims.

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is 
necessary under those provisions.

Dismissal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  38 U.S.C.A. § 7105.

Here, the RO certified the case to the Board in March 2006.  
At that time, she had perfected an appeal of the RO's denial 
of her claim of service connection for a thyroid condition.  
Following the transfer, however, in September 2007, the RO 
granted service connection for a thyroid condition and 
assigned an initial 10 percent rating, effective September 
23, 1996.  Thus, as service connection for a thyroid 
condition has been granted, no justiciable case or 
controversy regarding the issue of entitlement to service 
connection for a thyroid condition remains.  There is no 
remaining allegation of error of fact or law in the 
determination denying service connection with respect to this 
claim.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002); 38 
C.F.R. §§ 19.7, 20.101, 20.1405(g) (2007).  As such, the 
Board is without jurisdiction to review the appeal with 
respect to this issue, and the issue of entitlement to 
service connection for a thyroid condition is dismissed 
because the claim has already been allowed and the appeal is 
therefore moot.

Service Connection

A claimant with active service may be granted service 
connection for a disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.

Certain chronic diseases, including organic diseases of the 
nervous system, may be presumed to have incurred during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The disease entity for which service connection is sought 
must be chronic as opposed to merely acute and transitory in 
nature.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Where the fact of chronicity in service is not 
adequately supported then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible.  Lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (a 
discussion of all evidence by the Board is not required when 
the Board has supported its decision with thorough reasons 
and bases regarding the relevant evidence).
Skin Condition

Based on a thorough review of the record, the Board finds 
that the preponderance of evidence is against the veteran's 
claim for service connection for a skin condition.

The veteran's service medical records dated in August 1981 
reflect an assessment of acne.  In June 1992, the veteran 
complained of a rash on the lateral border of her left foot.

Private medical records dated in June 1994 reflect complaints 
of full body itching for which she was given a prescription 
for Benadryl.

The veteran underwent a VA skin diseases examination in 
January 2007.  She then complained of an increasing number of 
hypopigmented, circular lesions of the upper extremities and 
trunk which had been appearing over the past several years.  
There was no associated itching, scaling, or pain.  She did 
not require the use of any prescription or over-the-counter 
medical topical preparations and had never had a skin biopsy.  
On examination, there were scattered hypopigmented macules on 
the lower extremities and trunk, three to eight millimeters 
in size, with no hyperkeratosis.  There were scattered 
hyperpigmented nevi and skin tags on the neck and torso.  The 
impression was hypopigmentation.  The examiner opined that 
this was not disabling or cosmetically significant in any 
way.  The examiner noted that there was no mention of this 
condition in her service record and opined that she could not 
establish an etiologically link to the veteran's service.

The veteran's post-service medical records are negative for a 
diagnosis of hypopigmentation until many years after 
separation from active service.  While the competent medical 
evidence does show that the veteran now suffers from 
hypopigmentation, the evidence does not show that the current 
hypopigmentation was incurred in or aggravated during 
service.  Further, the January 2007 VA examiner opined that 
the veteran's hypopigmentation was not disabling and did not 
relate the condition to her service.  There are no contrary 
medical opinions of record.  In the absence of competent 
medical evidence linking any current skin condition to the 
veteran's service, service connection must be denied.
The Board recognizes the veteran's contention as to the 
diagnosis and relationship between her service and the 
claimed disability.  Lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  Falzone v. Brown, 8 Vet. App. 398 
(1995).  As a layperson, however, she is not competent to 
provide an opinion requiring medical knowledge, such as a 
diagnosis, or an opinion relating to medical causation and 
etiology that requires a clinical examination by a medical 
professional.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board acknowledges that the veteran is competent to give 
evidence about what he experienced.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency, however, must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).  As a result, her assertions 
are not competent medical evidence that her skin condition 
began during or is a result of service.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  The evidence does 
not show that any current skin condition was incurred in or 
aggravated by service.  Therefore, service connection for a 
skin condition must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Headaches

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for headaches.

The veteran's service medical records reflect complaints of 
headaches in April 1989 along the right side of her face.  
However, the assessment was presumptive sinusitis.

Private emergency room treatment records dated in July 1995 
reflect the veteran's complaints of intermittent headaches 
over the prior three months.  The pain was localized to the 
left supraorbital region and radiated down into her left jaw.  
It had not worsened with jaw movement or chewing and she 
denied any clicking or popping of her jaw.  She denied any 
photophobia, hearing problems, or decrease in visual acuity.  
She denied any head trauma.  On examination, her cranial 
nerves II-XII were intact and the veteran had deep tendon 
reflexes which were 2+ symmetrical in the upper and lower 
extremities.  She also had symmetrical strength in the upper 
and lower extremities.  The assessment was muscle tension 
headache/migraine, unknown etiology at that time.  The 
veteran was non-acute without a history of trauma.

The veteran underwent a VA neurological examination in 
January 2007 with a history of headaches since the 1980's.  
She experienced headaches daily that were mild to moderately 
disabling.  Throbbing pain began at the right temple and 
forehead, then generalized to involve the entire cranium.  
There was no aura or vomiting, but there were usually 
scotomas and nausea.  Occasionally, there was uncontrolled 
twitching of the right eye and left lower extremity numbness.   
Headaches of severe and prostrating nature occurred every two 
to three months.  The most recent one was in October 2006 and 
required emergency room treatment.  A head CT was negative 
for any acute process.  They usually responded to Sumatriptan 
and Naprosyn.  While she was able to continue her activities 
with a mild headache, more severe headaches necessitated 
confinement in a dark and quiet room.  Headaches usually 
lasted a few hours, but several intractable headaches 
required hospital visits.  She was last hospitalized in 1998 
and required inpatient   treatment.  The veteran denied any 
history of head injury, trauma, or loss of consciousness.  
She complained of chronic sinus problems with frequent 
episodes of nasal congestion, runny nose, and a sensation of 
plugging up of the right ear.  On neurological examination, 
the cranial nerves II-XII were grossly intact.  The 
impression was headaches: migraine versus tension versus 
sinus.  It was noted that a past history of response to 
"triptans" suggested a migrainous etiology for her 
headaches.  The examiner opined that a direct link to her 
military service was not evident.

While the competent medical evidence does show that the 
veteran currently suffers from headaches, the record includes 
a competent medical opinion that the veteran's headaches are 
migrainous in nature and are not related to her service.  
There are no contrary opinions of record.  In the absence of 
competent medical evidence linking any current headaches to 
service, service connection must be denied.

The Board recognizes the veteran's contention as to the 
diagnosis and relationship between her service and the 
claimed disability.  Lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  Falzone v. Brown, 8 Vet. App. 398 
(1995).  As a layperson, however, she is not competent to 
provide an opinion requiring medical knowledge, such as a 
diagnosis, or an opinion relating to medical causation and 
etiology that requires a clinical examination by a medical 
professional.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board acknowledges that the veteran is competent to give 
evidence about what he experienced.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency, however, must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).  As a result, her assertions 
are not competent medical evidence that her headaches began 
during are a result of service.

Accordingly, the Board finds that the preponderance of the 
evidence is against a finding that the veteran's headaches 
were incurred in or aggravated by service.  Therefore, 
service connection for headaches is denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The issue of entitlement to service connection for a thyroid 
condition is dismissed.

Service connection for a skin condition is denied.

Service connection for headaches is denied.


REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A.  VA's duty to assist 
includes a duty to provide a medical examination or obtain a 
medical opinion when it is deemed necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4) (2007).  The Board regrets the additional delay 
that will result from this remand.  Nevertheless, the Board 
is constrained by the fact that proper adjudication of the 
claim requires additional development.

In regard to the veteran's claim for service connection for 
allergic rhinitis, the veteran was afforded a VA nose, sinus, 
larynx, and pharynx examination in January 2007.  The 
examiner opined that there had been no clinical symptoms nor 
any supportive information in the claims file that would 
change what originally had been denied for service-connected 
allergic rhinitis.  The examiner further opined that based on 
the examination and the information provided by the veteran 
there was not enough evidence to support a recommendation for 
service-connected allergic rhinitis.  However, the examiner 
did not specifically indicate whether the veteran had a 
current diagnosis of allergic rhinitis.

The veteran was afforded a VA eye examination in January 2007 
and in February 2007 the examiner opined that the veteran's 
blepharitis and dry eye syndrome were related to her allergic 
rhinitis.  Accordingly, a remand for an etiological opinion 
and rationale, and to the extent necessary, an additional 
examination addressing whether the veteran currently has 
allergic rhinitis that was incurred or aggravated by her 
service, is necessary.  In this regard, the examiner on 
remand should specifically reconcile the opinion with the 
other opinions of record, including the January 2007 VA eye 
opinion.

Furthermore, the Board finds that the claim for service 
connection for a bilateral eye condition is inextricably 
intertwined with the claim for service connection for 
allergic rhinitis because it is unclear whether any eye 
condition present is related to allergic rhinitis.  The 
appropriate remedy where a pending claim is inextricably 
intertwined with a claim currently on appeal is to remand the 
claim on appeal pending the adjudication of the inextricably 
intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the VA examiner who 
provided the January 2007 nose, sinus, 
larynx, and pharynx opinion to review the 
veteran's claims folder.  The review 
should be indicated in the report.  If 
that examiner is not available, please 
forward this request to another qualified 
examiner.  No further examination of the 
veteran is necessary unless the examiner 
determines otherwise.  The examiner should 
specifically attempt to reconcile the 
opinion with all other opinions of record, 
including the January 2007 VA eye opinion.  
The rationale for all opinions must be 
provided. In addition, the examiner should 
provide the following opinion:

    a)  Is a diagnosis of allergic rhinitis 
warranted?

b) Provide an opinion as to whether it 
as likely as not (50 percent or more 
probability) that any current allergic 
rhinitis was incurred in or aggravated 
by the veteran's service.

2.  Then review the issues on appeal.  If 
the decision remains adverse to the 
veteran, issue a supplemental statement of 
the case and allow the applicable period 
of time for response.  Then, return the 
case to the Board.

The veteran is hereby informed that failure to report for a 
scheduled examination or failure to cooperate with any 
requested development may result in the denial of the claim.  
38 C.F.R. § 3.655.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


